PER CURIAM.
The learned opinion which accompanied the decision made by the court below renders it unnecessary for us to further discuss the questions presented by this appeal. All of the points now urged by the appellants were fully discussed by the court below, and, so far as the result is concerned, we concur in the disposition made of the matter and in the reasons assigned in the opinion for such conclusion. Upon one point, however, we do not think that we should commit ourselves to the views expressed by the court in its opinion. This relates to the construction placed upon the act of 1866. While we agree that such act, as well as its amendment in 1867, has been and now remains repealed for the reasons assigned in the court belovs^ yet, if such acts were in force, we should hesitate in asserting that their proper construction, assuming thereby that taxation of the franchise of the bank, and also taxation of the surplus, was intended, would constitute double taxation. It is quite possible to view these two subjects as referring to distinct and separate properties. The franchise is one thing, the surplus produced by the business conducted under it is quite another; and one might well be held to have no relation to the other, as an object of taxation. Bank of Commerce v. Tennessee, 161 U. S. 134, 16 Sup. Ct. 456. However this may be, it cannot affect the result which has been reached. In all other respects we concur in the views expressed by the court below.
The order should therefore be affirmed, with $10 costs and disbursements.